Citation Nr: 0106208	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected left pneumonectomy for 
adenocarcinoma, prior to November 29, 1999.

2.  The propriety of the current 60 percent rating assigned 
for the veteran's service-connected left pneumonectomy for 
adenocarcinoma.

3.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected neuropathy, left chest, 
status post pneumonectomy for adenocarcinoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In the March 1998 rating 
action, the RO granted service connection for left 
pneumonectomy for adenocarcinoma (respiratory disability) and 
assigned a 30 percent rating, effective October 30, 1996.  In 
the November 1998 rating action, the RO established service 
connection for neuropathy, left chest, status post 
pneumonectomy for adenocarcinoma (neuropathy), which it noted 
was claimed as a painful surgical scar.  The veteran 
perfected timely appeals of these determinations to the 
Board.

During the course of this appeal, in a February 2000 rating 
action, a copy of which was issued as part of the 
Supplemental Statement of the Case (SSOC) dated that same 
month, the RO increased the rating for the veteran's 
respiratory disability to 60 percent, effective November 29, 
1999.  In light of this action, and because the veteran has 
disagreed with the initial and subsequent ratings assigned 
for his respiratory disability, as well as the initial rating 
assigned for his neuropathy, the Board has recharacterized 
the claims as reflected on the title page as involving the 
propriety of the initial and subsequent evaluations assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In addition, in a March 2000 rating decision, the RO denied 
service connection for post-traumatic stress disorder (PTSD) 
on the basis that the veteran's claim for this benefit was 
not well grounded.  The RO notified the veteran of this 
determination later that same month.  To date, the record 
does not reflect that the veteran has disagreed with the 
March 2000 rating action; thus this issue is not before the 
Board.  Recently, however, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This law provides, among other things, that any 
veteran whose claim was denied or dismissed by VA, the United 
States Court of Appeals for Veterans Claims (Court) or the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) from July 14, 1999, to November 9, 2000, on 
the basis that it was not well grounded, as that term was 
formerly used in 38 U.S.C.A. § 5107(a) (1999), may have his 
or her claim readjudicated under the new law.  In light of 
the newly enacted statute, the veteran is hereby advised that 
if he wishes to have his claim of service connection for PTSD 
readjudicated pursuant to the new law, he must affirmatively 
communicate that intent, and his request must be received by 
VA no later than November 9, 2002.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Finally, in his July 1999 Substantive Appeal (on VA Form 9, 
Appeal to the Board), the veteran requested that he be 
afforded a hearing before a Member of the Board in 
Washington, DC.  In a signed December 2000 statement, 
however, the veteran reported that he would not attend a 
Board hearing scheduled to take place in January 2001 and 
specifically requested that his case be sent for the Board's 
review.  Further, since that time, there is no indication in 
the record that the veteran has indicated that he wished to 
be scheduled for another hearing.  Accordingly, the Board 
finds that the veteran's request for a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704(e) (2000).


REMAND

For the reasons set forth below, the Board concludes that 
each of the veteran's claims must be remanded for additional 
development and adjudication.

In his statements and testimony, the veteran reports that he 
continues to receive care for his respiratory disability and 
associated neuropathy from his treating physician, Dr. Robert 
Leschingski.  Indeed, at his October 1999 hearing, the 
veteran submitted copies of March and October 1999 reports 
prepared by that private examiner.  In this regard, the Board 
observes that, in the March 1999 report, Dr. Leschingski 
indicated that he had performed a complete physical 
examination of the veteran earlier that month.  Recent 
records and reports of the veteran's treatment by Dr. 
Leschingski, including the results of any pulmonary function 
tests (PFTs), however, have not been associated with the 
claims folder.  In this regard, the Board notes that recently 
enacted legislation specifically provides that the duty to 
assist requires that these records be considered in the 
adjudication of the veteran's claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  As such, the 
veteran's claims must be remanded.  

The RO must also obtain these treatment records because they 
might contain diagnostic studies and other conclusions that 
might be determinative in the disposition of the veteran's 
claim.  Indeed, these treatment records may be especially 
important in this case in light of the Court's decision in 
Fenderson.  In that case, the Court held that where, as here, 
the veteran challenges the initial evaluations assigned 
immediately following the grant of service connection, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim, a practice known as "staged rating."  Id. at 126.  

With respect to the initial and subsequent ratings assigned 
for the veteran's respiratory disability, the Board observes 
that, during the course of this appeal, the veteran was 
afforded pertinent VA examinations in December 1997 and 
November 1999.  A review of the findings of the PFTs 
discloses that the reports do not include the percent 
predicted of diffusion capacity of carbon monoxide in one 
breath (DLCO (SB)), which provides an independent basis for 
evaluating the disability.  

Further, with specific regard to the propriety of the initial 
evaluation of his neuropathy, the veteran challenges the RO's 
consideration of the claim, which he points out has, to date, 
solely been evaluated by analogy to a scar pursuant to 
Diagnostic Code 7804.  Instead, he essentially argues that it 
should be rated as a neurological disability and rated under 
38 C.F.R. § 4.124a.  In this regard, he contends that pain 
extends from his chest to his shoulders and around to his 
back and that the rating should contemplate the full extent 
of this pathology.  As such, on remand, the RO should again 
consider whether this disability might be more appropriately 
evaluated under a diagnostic code for neurological 
impairment, such as codes 8510 and 8519.

With respect to this claim, the veteran also cites to the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
as well as 38 C.F.R. § 4.40. 4.45 and 4.59, for the 
proposition that weakness, fatigability, incoordination, or 
pain on movement due to his neuropathy can provide a basis 
for a higher schedular evaluation.  In this regard, the Board 
observes that the veteran reports that, despite treating the 
disability with increased dosages of pain medications, he 
continues to suffer from significant functional impairment.

In light of the foregoing, the Board concludes that, on 
remand, the veteran must be afforded an appropriate VA 
examination to clarify the extent and severity of his 
service-connected respiratory disability and associated 
neuropathy.  See Colayong v. West, 12 Vet. App. 524, 532 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Prior to 
scheduling the examination, however, the RO must associate 
with the claims folder any pertinent outstanding records 
discussed above, which must be reviewed by the VA examiner 
prior to the issuance of his or her report.  See Fenderson v. 
West, 12 Vet. App. at 127; Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for any residuals of his 
service-connected left pneumonectomy for 
adenocarcinoma from any facility or 
source identified by the veteran.  This 
should specifically include outstanding 
records of his treatment from Dr. Robert 
Leschingski.  The aid of the veteran and 
his representative in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination to determine the current 
extent and severity of his service-
connected respiratory disability and 
associated neuropathy.  It is imperative 
that the examining physician reviews the 
evidence in the claims folder, including 
a complete copy of this REMAND and 
acknowledges such review in the 
examination report.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies, including PFTs, should be 
conducted, and all clinical findings 
should be reported in detail.  This 
should specifically include the percent 
predicted of FEV-1 and DLCO (SB) and the 
FEV-1/FVC ratio.  In addition, in 
discussing the veteran's neuropathy, the 
examiner should identify the 
manifestations of this disability and 
comment on whether, and to what extent, 
the veteran experiences functional loss 
during flare-ups of pain and/or weakness 
of as a result of the service-connected 
disability.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO&IC 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
of the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

